Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of
April 3, 2007 by and between Magellan Midstream Holdings, L.P., a Delaware
limited partnership (“MGG”) and MGG Midstream Holdings, L.P., a Delaware limited
partnership (“MGGMH”).

WHEREAS, MGGMH has agreed to sell certain common units representing limited
partnership units in MGG (the “Common Units”);

WHEREAS, in connection with MGGMH’s sale of the Common Units expected to close
on or about April 3, 2007, MGGMH has requested that MGG enter into a
Registration Rights Agreement with the purchasers of the Common Units (the
“Purchasers”), pursuant to which MGG will agree, among other things, to file a
registration statement (the “Registration Statement”) with the Securities and
Exchange Commission (“SEC”) covering the Common Units sold and to maintain the
effectiveness of that registration statement for up to two years;

WHEREAS, the Registration Rights Agreement will provide for certain penalties
(the “Pre-Effective Penalties”) if the Registration Statement is not declared
effective within 180 days of the closing of the sale of the Common Units (the
“Closing”);

WHEREAS, the Registration Rights Agreement will also provide that MGG may
suspend the Purchasers’ rights to use the Registration Statement, but may not do
so for more than 60 days in any 180 day period nor more than 90 days in any 365
day period (the “Delay Rights”); and

WHEREAS, MGG is willing to enter into the Registration Rights Agreement if MGGMH
indemnifies it against the Pre-Effective Penalties and certain liabilities
related to the Delay Rights on the terms provided in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

1. Indemnification for Pre-Effective Penalties.

(a) Indemnification. MGGMH agrees to indemnify and hold harmless MGG, its
subsidiaries, and its general partner’s directors, officers, employees and
agents (the “Indemnified Parties”) from and against the Pre-Effective Penalties
and any and all other losses, actions, suits, proceedings, demands and causes of
actions that arise out of or are related to the Pre-Effective Penalties and, in
connection therewith, and promptly upon demand, pay or reimburse each of the
Indemnified Parties for all reasonable costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other



--------------------------------------------------------------------------------

reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the Pre-Effective Penalties.

(b) Termination of Indemnification. MGGMH’s indemnification obligation pursuant
to this Section 1 shall terminate on the date the Registration Statement is
declared effective; provided, however, that MGGMH shall continue to be liable
for any Pre-Effective Penalties imposed before the Registration Statement is
declared effective.

(c) Retention of Assets. Until MGGMH has fulfilled all of its obligations under
this Section 1, MGGMH shall retain assets having a net value of at least
$57,100,000. Such retained assets shall be free and clear of any and all liens
and encumbrances.

2. Indemnification for Delay Rights.

(a) Indemnification. MGGMH agrees to indemnify the Indemnified Parties for
one-half of any and all costs, losses, and damages arising out of any actions,
suits, proceedings, demands and causes of actions related to the Purchasers’
rights to use the Registration Statement being delayed in excess of the Delay
Rights provided for in the Registration Rights Agreement (an “Excessive Delay”)
and, in connection therewith, and promptly upon demand, pay or reimburse each of
the Indemnified Parties for one-half of all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to an Excessive Delay.

(b) Termination of Indemnification. MGGMH’s indemnification obligations under
this Section 2 shall terminate two years from the Closing; provided, however,
that any claim for which a notice has been provided pursuant to Section 3 hereof
before such termination shall survive such termination.

(c) Limitation, Retention of Assets. MGGMH shall have no obligation to indemnify
the Indemnified Parties under this Section 2 for any amounts in excess of $10
million. Until MGGMH has fulfilled all of its obligations under this Section 2,
MGGMH shall retain assets having a net value of at least $10 million. Such
retained assets shall be free and clear of any and all liens and encumbrances.

3. Notice. Promptly after receipt by an Indemnified Party hereunder of notice of
the commencement of any action against it for which it claims indemnification
under this Agreement, such Indemnified Party shall, if a claim in respect
thereof is to be made against MGGMH hereunder, notify MGGMH in writing thereof,
but the omission so to notify MGGMH shall not relieve it from any liability that
it may have to any

 

2



--------------------------------------------------------------------------------

Indemnified Party other than under this Section 3. MGGMH shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense of such claim with counsel reasonably satisfactory to such Indemnified
Party and, after notice from MGGMH to such Indemnified Party of its election so
to assume and undertake the defense thereof, MGGMH shall not be liable to such
indemnified party under this Section 2 for any legal expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if MGGMH has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the defendants
in any such action include both the Indemnified Party and MGGMH and counsel to
the Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or additional to
those available to MGGMH, or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of MGGMH, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by MGGMH as
incurred. Notwithstanding any other provision of this Agreement, MGGMH shall not
settle any action brought against an Indemnified Party with respect to which it
is entitled to indemnification hereunder without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
Indemnified Party.

4. Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

5. Assignment of Rights. Neither party hereto shall assign or transfer any of
its rights or obligations without the prior written consent of the other party.

6. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

7. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

8. Governing Law. The Laws of the State of New York shall govern this Agreement.

9. Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

11. Amendment. This Agreement may be amended only by means of a written
amendment signed by the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

MGG MIDSTREAM HOLDINGS, L.P. By:   MGG Midstream Holdings GP, LLC, Its general
partner By:   /s/ Don R. Wellendorf Name:   Don R. Wellendorf Title:   President
and Chief Executive Officer MAGELLAN MIDSTREAM HOLDINGS, L.P. By:   Magellan
Midstream Holdings GP, LLC, Its general partner By:   /s/ John D. Chandler Name:
  John D. Chandler Title:   Vice President, Chief Financial Officer and
Treasurer

 

4